

117 HR 5066 IH: Afghanistan Accountability Act
U.S. House of Representatives
2021-08-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5066IN THE HOUSE OF REPRESENTATIVESAugust 20, 2021Mr. Moore of Utah (for himself, Mrs. Wagner, Ms. Mace, Mrs. Miller-Meeks, Mr. Balderson, Mr. Lamborn, Mr. Emmer, and Mrs. Hinson) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Intelligence (Permanent Select), the Judiciary, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require an intelligence assessment of the production, planning, and communication of intelligence relating to the withdrawal of United States military from Afghanistan, impose sanctions on the Taliban, report on human rights violations against Afghan individuals who supported the United States, and for other purposes.1.Short titleThis Act may be cited as the Afghanistan Accountability Act.2.Intelligence assessment of the production, planning, and communication of intelligence relating to the withdrawal of United States military from Afghanistan(a)Report requiredNot later than 60 days after the date of the enactment of this Act, the Director of National Intelligence, in coordination with the Secretary of Defense and the Director of the Central Intelligence Agency, and in consultation with the heads of other appropriate Federal agencies, shall submit to the appropriate congressional committees a review of the effectiveness of the production and communication of the intelligence and other information provided to the President and national security officials during the period from January 2021 through August 2021 relating to the withdrawal of United States troops from Afghanistan by September 11, 2021.(b)ElementsThe review required under subsection (a) shall include the following:(1)A review of the intelligence and other information provided to the President and an analysis with findings describing how the intelligence community could have improved all-source intelligence direction, collection, processing, exploitation, and dissemination to better inform the President and policymakers, before and after the announcement of the withdrawal of United States troops and during such withdrawal, with respect to—(A)capabilities of the Afghan National Government and Afghan Security Forces, and the Taliban civil and military entities, in the context of a withdrawal of the United States military from Afghanistan; and(B)effects of the withdrawal of the United States military from Afghanistan on—(i)the safety of United States military and civilian personnel, diplomats, contractors, and other United States citizens in Afghanistan;(ii)the national security of the United States;(iii)the security and safety of citizens of other countries who aided or supported the United States Government and military in Afghanistan; and(iv)the rights and protections of the Afghan civilian population under international human rights law.(2)An assessment of the relationship between the Taliban and al-Qaida, including al-Qaida affiliated groups, both before, during, and after the August 2021 offensive launched by the Taliban.(3)An assessment of the material impact of support provided by al-Qaida and its affiliated groups on the Taliban’s ability to seize territory as part of the August 2021 offensive.(4)An assessment in accordance with the standards described in section 1019 of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3364), of the analytic integrity and effectiveness of the intelligence provided to the President regarding such a withdrawal of United States military and civilian personnel from Afghanistan.(5)A review of how the intelligence community could have enhanced intelligence direction, collection, processing, exploitation, and dissemination as circumstances in Afghanistan changed in response to the United States announcement of such a withdrawal of United States military and civilian personnel and the implementation of such withdrawal plans.(6)Recommendations on how to improve intelligence direction, collection, processing, exploitation, and dissemination relating to future military withdrawals in regions with terrorist or hostile military threats to better inform policymaking and protect the national security of the United States and the safety of United States citizens and citizens of other countries who have aided or supported the United States Government or military.(7)An analysis of how the intelligence community could have improved intelligence sharing with United States allies to support the efforts of such allies to evacuate their citizens, including military and diplomatic staff, from Afghanistan.(8)An update on the current security risks for United States military and civilian personnel deployed to or remaining in Afghanistan to assist with evacuation efforts.(9)An update on the current terrorist threat to the United States from the Taliban, al-Qaida, the Islamic State, and other terrorist groups operating from Afghanistan.(10)An assessment of the risk for expansion of international terrorist safe havens inside Afghanistan, Pakistan, and Iran.(11)An assessment of the objectives and associated activities of regional actors, including China, Russia, Iran, and Pakistan, in Afghanistan following the United States military withdrawal.(12)An assessment of support provided by the Government of Pakistan and affiliated entities to the Taliban that contributed to the planning for and execution of the August 2021 offensive.(13)An assessment of the specific planning for the United States force withdrawal, including details regarding the decision to close United States bases and limit any evacuation to United States embassy facilities and Hamid Karzai International Airport.(14)An assessment of the types and numbers of United States vehicles, weapons, and other equipment captured by the Taliban.(15)An assessment on the efficacy of negotiating with the Taliban while a military strategy was being actively pursued by the Taliban.(c)FormThe report submitted shall be submitted in unclassified form, but may include a classified annex.(d)BriefingsNot later than 65 days after the date of the enactment of this Act, the Director of National Intelligence, the Director of the Central Intelligence Agency, and the Under Secretary of Defense for Intelligence and Security shall jointly provide appropriate congressional committees a briefing on the findings of the review completed under subsection (a).(e)Report(1)In generalNot later than 90 days after the date of the enactment of this Act, the Inspector General of the Intelligence Community, in coordination with the Inspector General of the Department of Defense and the Inspector General of the Central Intelligence Agency and in consultation with inspectors general of other relevant Federal departments and agencies, shall submit to the appropriate congressional committees a report that contains an evaluation of intelligence products and briefings provided from January through August 2021 to the President and national security officials and policymakers relating to the withdrawal of United States troops from Afghanistan by September 11, 2021.(2)Matters to be includedThe evaluation required by paragraph (1) shall include an assessment of whether such intelligence products and briefings properly—(A)included all sources of available intelligence; (B)described the quality and reliability of underlying sources;(C)caveated and expressed uncertainties or confidence in analytic judgments;(D)distinguished between underlying intelligence and the assumptions and judgments of analysts; (E)incorporated, where appropriate, alternative analyses; and(F)ensured that the analytic methodologies, tradecraft, and practices used in the production of such products and briefings met established intelligence community standards.(3)BriefingNot later than 120 days after the date of the enactment of this Act, the Inspector General of the Intelligence Community, the Inspector General of the Department of Defense, and the Inspector General of the Central Intelligence Agency shall jointly provide a briefing to the appropriate congressional committees on the findings of the evaluation required by paragraph (1).(f)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate; and(B)the Committee on Armed Services of the House of Representatives and the Committee on Armed Services of the Senate.(2)Intelligence communityThe term intelligence community has the meaning given such term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).3.Foreign terrorist organization determination and terrorism sanctions(a)Sense of CongressIt is the sense of Congress that—(1)the Taliban satisfies the criteria for designation as a foreign terrorist organization pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189); and(2)the Secretary of State should so designate the Taliban as a foreign terrorist organization pursuant to such section.(b)Report(1)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a detailed report on whether the Taliban satisfies the criteria for designation as a foreign terrorist organization pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189), and if the Secretary determines that the Taliban does not so satisfy such criteria, a detailed justification as to which of such criteria have not been so satisfied.(2)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.(3)DefinitionIn this subsection, the term appropriate congressional committees means—(A)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on the Judiciary, and the Permanent Select Committee on Intelligence of the House of Representatives; and(B)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on the Judiciary, and the Select Committee on Intelligence of the Senate.(c)Application of certain measuresIt is the sense of the Congress that the United States should, pursuant to Executive Order 13224, impose on the Taliban sanctions for having committed, or posing a significant risk of committing, acts of terrorism.4.Sanctions against certain foreign persons(a)Imposition of sanctionsNot later than 30 days after the date of the enactment of this Act, the President shall impose the sanctions described in subsection (b) with respect to any foreign person that the President determines—(1)to be an official, agent, political subdivision, agency, or instrumentality of the Taliban;(2)has engaged in or attempted to engage in actions or policies that undermine democratic processes or institutions, or threaten the peace, security, or stability of Afghanistan;(3)has engaged in or attempted to engage in actions or policies that prohibit, limit, or penalize the exercise of freedom of expression or assembly by people in Afghanistan, particularly women;(4)has engaged in serious human rights abuse in Afghanistan;(5)operates in the mining sector of the Afghan economy or any other sector of the Afghan economy as may be determined by the Secretary of the Treasury, in consultation with the Secretary of State;(6)to be a spouse or adult child of any person described in this subsection; or(7)to have materially assisted, sponsored, or provided financial, material, or technological support for, or goods or services to or in support of, any person described in this subsection.(b)Sanctions described(1)In generalThe sanctions described in this subsection with respect to a foreign person determined by the President to be subject to subsection (a) are the following:(A)Asset blockingThe President shall exercise all powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in property and interests in property of the foreign person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.(B)Inadmissibility of certain individuals(i)Ineligibility for visas, admission, or paroleIn the case of a foreign person who is an individual, the foreign person is—(I)inadmissible to the United States;(II)ineligible to receive a visa or other documentation to enter the United States; and(III)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).(ii)Current visas revoked(I)In generalIn the case of a foreign person who is an individual, the visa or other documentation issued to the person shall be revoked, regardless of when such visa or other documentation is or was issued.(II)Effect of revocationA revocation under subclause (I) shall—(aa)take effect immediately; and(bb)automatically cancel any other valid visa or entry documentation that is in the person’s possession.(2)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to a person that violates, attempts to violate, conspires to violate, or causes a violation of regulations promulgated under subsection (e) to implement this section to the same extent that such penalties apply to a person that commits an unlawful act described in section 206(a) of such Act.(3)Exception to comply with United Nations Headquarters AgreementSanctions under paragraph (1)(B) shall not apply to a foreign person who is an individual if admitting the person into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.(c)Additional measureThe Secretary of the Treasury shall, in consultation with the Secretary of State, prohibit or impose strict conditions on the opening or maintaining in the United States of a correspondent account or payable-through account by a foreign financial institution that the President determines has, on or after the date of the enactment of this Act, knowingly conducted or facilitated a significant transaction or transactions on behalf of a person described in subsection (a).(d)Waiver(1)In generalThe President may, on a case-by-case basis and for periods not to exceed 180 days, waive the application of sanctions imposed with respect to a foreign person under this section if the President certifies to the appropriate congressional committees not later than 15 days before such waiver is to take effect that such waiver is vital to the national security interests of the United States.(2)Sunset(A)In generalThe President’s authority to exercise the waiver described in paragraph (1) shall terminate on the date that is two years after the date of the enactment of this Act.(B)Saving clauseAny exercise of the waiver described in paragraph (1) before the date specified in subparagraph (A) shall not affect the period of validity of such waiver, notwithstanding the date of termination under such subparagraph.(e)Implementation authorityThe President may exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) for purposes of carrying out this section. The exceptions to the President’s authority described in section 203(b) of the International Emergency Economic Powers Act shall not apply to the President’s authority to exercise authorities under this section.(f)Requests by chairperson and ranking member of appropriate congressional committeesNot later than 90 days after receiving a written request from the Chairperson and Ranking Member of one of the appropriate congressional committees with respect to whether a foreign person has engaged in an activity described in subsection (a), the President shall—(1)determine if such person has engaged in such an activity; and(2)submit to the Chairperson and Ranking Member of such committee a report with respect to such determination, including a statement of whether or not the President imposed or intends to impose sanctions under this section with respect to such person.(g)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committees on Armed Services and Foreign Affairs and the Permanent Select Committee on Intelligence of the House of Representatives; and(B)the Committees on Armed Services and Foreign Relations and the Select Committee on Intelligence of the Senate.(2)Foreign personThe term foreign person has the meaning given such term in section 595.304 of title 31, Code of Federal Regulations (as in effect on the day before the date of the enactment of this Act), except that such term does not include an entity (as such term is described in such section).5.Report of human rights violations by the Taliban against United States citizens and Afghan individuals who supported United States military and diplomatic efforts(a)In generalNot later than 60 days after the date of the enactment of this Act and every 90 days thereafter for two years, the Secretary of State, in coordination with the Director of National Intelligence and the heads of other appropriate Federal agencies, shall submit to the appropriate congressional committees a report on incidents of human rights violations by the Taliban against—(1)United States citizens and their family members who are not United States citizens, in Afghanistan and other foreign countries; or(2)Afghan individuals and their family members who assisted United States military operations, United States diplomatic operations or programming, or United States development and human rights activities, in Afghanistan and other foreign countries.(b)Matters To be includedEach report under subsection (a) shall include—(1)a detailed description of any incidents referred to in such subsection that occurred after the President’s announcement in April 2021 regarding the implementation of a full withdrawal of United States troops from Afghanistan by September 11, 2021; and(2)any actions the Taliban has taken to deter incidents of human rights violations, intimidation, or harassment against individuals described in such subsection.(c)FormEach report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.(d)DefinitionIn this section, the term appropriate congressional committees means—(1)the Committees on Armed Services and Foreign Affairs and the Permanent Select Committee on Intelligence of the House of Representatives; and(2)the Committees on Armed Services and Foreign Relations and the Select Committee on Intelligence of the Senate.6.Definition of the TalibanIn this Act, the term “Taliban”—(1)refers to the organization that was founded by Mohammed Omar, and that is currently led by Mawlawi Hibatullah Akhundzada; and(2)includes subordinate organizations, such as the Haqqani Network, and any successor organization. 